EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (Reg. No. 333-157999) of BioMimetic Therapeutics, Inc. of our report dated June 29, 2010, with respect to the financial statements and supplemental schedule of BioMimetic Therapeutics, Inc. 401(k) Profit Sharing Plan & Trust included in this Annual Report on Form 11-K for the year ended December 31, 2009. /s/ Lattimore, Black, Morgan & Cain, PC Brentwood Tennessee
